    Case 1:20-cv-00094-JRH-BKE Document 18 Filed 09/24/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT                                         r-niiDT
                                                                                U.S.DiST          i,.U Ju I
                                                                                   AUGU3          niv.
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                                                                                mo SEP 2U A Ih 32
                                  AUGUSTA DIVISION
                                                                               luk;.              1<-
RUSSELL GAITHER,                              )                                                    GA.
                                              )
              Plaintiff,                      )
                                              )
      V.                                      )           CV 120-094
                                              )
SGT. JAMES DEAL, Warden; MARTY                )
ALLEN, Warden; DEPUTY WARDEN                  )
SHEENA BLACK; and MR. ODGEN,                  )
                                              )
              Defendants.                     )


                                         ORDER


       y\fter a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed. Accordingly,

the Court DENIES Plaintiffs request to proceed in forma pauperis,(doc. no. 2), DENIES

AS MOOT the motions for appointment of counsel and motion to amend,(doc. nos. 3, 5, 7),

DISMISSES this action without prejudice, and CLOSES this civil action, If Plaintiff

wishes to proceed with the claims raised in this lawsuit, he must initiate a new lawsuit, which

would require submission of a new complaint. See Dupree v. Palmer, 284 F.3d 1234, 1236

(11th Cir. 2002).

       SO ORDERED this ^V'^ay of September, 2020, at Augusta, Georgia.




                                                         ALT-IPyLL, C  JUDGE
                                                   UNIT^ STATES DISTRICT COURT
                                                   southern district of GEORGIA
